05/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0096


                                      DA 22-0096
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 AARON JOEL OLIPHANT,

              Defendant and Appellant.
                                _________________

       The record was filed for purposes of this appeal on March 31, 2022. The opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than June 20, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Aaron Joel
Oliphant and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     May 23 2022